 

 

-: SDC SDNY
SOCUMENT
“EEC PRONICALLY FILED

UNITED STATES DISTRICT COURT | BOE
| DATE FILED: 2-) 2-te to

SOUTHERN DISTRICT OF NEW YORK |

 

 

 

 

 

 

xX
JULIE MAURY :
18-CV-7496 (RWL)
Plaintiff,
ORDER
- against -
VENTURA IN MANHATTAN, INC. and
FAIRWAY EAST 86TH STREET LLC,
Defendants. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On January 29, 2020, Defendant Fairway East 86'" Street LLC filed a notice of
pending bankruptcy. (Dkt. 54.) The Court then requested the parties to meet and confer
and apprise the Court of their position(s) regarding what affect the bankruptcy and its
automatic stay with respect to Fairway has, if any, on this case. The parties disagree on
that question."

The Court finds that the outcome of the case as to Venture potentially could have
an adverse impact on the bankrupt estate. Accordingly, this case is stayed. The parties
shall apprise the Court of the bankruptcy action’s status on or about April 12, 2020 and
every two months thereafter. If, however, the bankruptcy action comes to a juncture
where a party believes the stay should be lifted, they may make an application to the

Court in that regard.

 

1 The Court finds Plaintiff's letter dated February 7, 2020 (Dkt. 56) deceptive, by implying that the
submission was on behalf of both Plaintiff and Ventura. Plaintiff counsel shall take greater care in the future
to be more precise in its communications with the Court. Plaintiff counsel also shall make sure to complete
their meet and confer obligations in all instances. Failure to comply may result in imposition of sanctions.
 

 

Dated: February 12, 2020

New York, New York
ft,

Z L

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Copies transmitted to all counsel of record.
